FILED
                             NOT FOR PUBLICATION                            FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN DEDIOS CONTRERAS,                            No. 07-71309

               Petitioner,                        Agency No. A095-667-198

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Juan Dedios Contreras, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Castillo-Cruz v. Holder, 581 F.3d 1154, 1158-59 (9th Cir. 2009). We grant in part

and deny in part the petition for review.

      Subsequent to the agency’s decision in this case, we held that indecent

exposure as defined by California Penal Code § 314(1) is not categorically a crime

involving moral turpitude. Nunez v. Holder, 594 F.3d 1124, 1138 (9th Cir. 2010).

The agency therefore erred in determining on the record before it that Contreras

was statutorily ineligible for cancellation of removal under 8 U.S.C.

§ 1229b(b)(1)(C). We grant the petition in part and remand for further proceedings

consistent with this opinion.

      We deny the petition for review with respect to the agency’s denial of

Contreras’s request for voluntary departure because we lack jurisdiction to review

this discretionary determination. 8 U.S.C. § 1229c(f); Galeana-Mendoza v.

Gonzales, 465 F.3d 1054, 1056 n.5 (9th Cir. 2006).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.




                                            2                                   07-71309